Reasons for Allowance
Claims 1-4 are allowable.  The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not disclose the device as claimed, including a lower end of the lower surface includes a step protruding downward, the side surface includes a drain hole at a position below the step, and the drain hole communicates inside of the groove and underside of the groove as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROSS N GUSHI/             Primary Examiner, Art Unit 2833